Citation Nr: 1325399	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

As discussed below, the RO denied service connection for a back disability and notified the Veteran of the decision in March 2003.  By operation of law, the unappealed rating decision became final (hereinafter also referred to as finality).  38 U.S.C.A. § 7105.  Where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  In the Veteran's current application to reopen the claim for service connection for a back disability, it appears in the June 2008 rating decision that the RO did not reopen the claim for service connection for a back disability, finding the Veteran had not submitted new and material evidence.  In the May 2012 supplemental statement of the case, however, without explicitly stating so, it appears the RO reopened the claim of service connection for a back disability and then denied the claim on the merits.  

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).   For this reason, the Board has stated the claim of service connection for a back disability on the first page of the decision to reflect that finality had attached to the previous rating decision.

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a rating decision in November 2012, the RO continued a 10 percent rating for tinnitus, and continued a noncompensable rating for bilateral hearing loss.  As the Veteran has not initiated an appeal of the rating decision, it has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from notification of the November 2012 rating decision, to file a notice of disagreement to initiate an appeal of the assigned ratings for tinnitus and for bilateral hearing loss.

The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence.

The reopened claim of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  By a rating decision dated in March 2003, the RO originally denied a claim of service connection for a back disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the March 2003, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for spondylosis, L4-L5, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The March 2003 rating decision which denied a claim to reopen the claim for service connection for a back disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the March 2003 RO denial to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen the claim of service connection for a back disability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Analysis

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Reopening the Claim for Service Connection for a Back Disability

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).) Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a back disability (as a claim for back pain) was denied in a rating decision dated in March 2003.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in March 2003.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the March 2003 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his back claim occurred in March 2006 when the Veteran filed a claim to reopen the claim for service connection for a back disability.  Initially, the claim to reopen was denied in July 2006, but the Veteran submitted additional evidence of medical records in April 2007.  38 C.F.R. § 3.156(b) (new and material evidence received prior to expiration of appeal period considered as having been filed with the claim which was pending at the beginning of the appeal period).  The claim to reopen was again denied in June 2008 and in February 2009 the Veteran filed a notice of disagreement initiating the current appeal.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a back disability because, although back complaints were noted in service, no current disability was shown subsequent thereto.  Since the prior final rating decision in March 2003, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran and friends.  

The Veteran had a VA X-ray examination in October 2006 that demonstrated mild degenerative joint disease of the sacroiliac joint and at L-4 in the lumbar spine.

The record shows that in February 2007, a private MRI demonstrated small annular bulges in the lumbar spine, most prominently involving L4-L5 and could be a very small protruding central disc herniation at L4-L5.  

In March 2007, the Veteran underwent a VA EMG/NCV which did not demonstrate evidence of motor or sensory nerve root compression, but the report noted the Veteran had symptoms of lumbar nerve root irritation or radiculitis.  

On VA examination of the spine in March 2008, the diagnosis was low back pain without evidence of degenerative joint disease, but that he had symptoms which appeared to be secondary to lumbar nerve root irritation or radiculitis.   

A March 2008 private medical report diagnosed a herniated disc at L4-L5 with flare of mild low back pain.

In April 2010, the Veteran was evaluated by a pain specialist, Dr. R. M. Lieberman who formed an impression the Veteran had lumbar spondylosis without myelopathy.  He also diagnosed lumbar facet syndrome, and probable lumbar spinal stenosis.  The Veteran also had lumbar radiculopathy secondary to the lumbar diagnoses.  

The Veteran has submitted statements and also testified that his back symptoms began in service in 1982.  At that time, he was a dog handler and while disciplining a dog, the dog lunged at his face.  In an attempt to avoid the bite, the Veteran twisted and turned his back and felt something pop.  Since that time, the Veteran has experienced back pain with intermittent symptoms of radiculopathy.  He also stated that his duties as a military dog handler included many long hours of walking and standing and he received hundreds of jolts and twisting while either handling a lunging dog or during a controlled aggression training exercise as the dog lunged at the Veteran.  The Veteran submitted in January 2008 a statement from J. M. B., a fellow serviceman who recalls the Veteran assisted with moving equipment for deployment, which required lifting supplies in excess of 100 pounds.

A service treatment record dated in December 1983 contains a history that stated the Veteran had long standing back pain since he fell as a young boy.  The Veteran testified that he only mentioned it to the service medical provider when asked, but denied that having chronic pain since that time.  It resolved after he took aspirin.  His back never bother him until the in- service injury.  

To summarize the foregoing, the Veteran has submitted evidence of an injury to his back in service in 1982, and he now has clinical demonstration of a herniated disc and degenerative joint disease (arthritis) of the back.  The Veteran has related the onset of his current back disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current back disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disabilities diagnosed as a herniated disc and degenerative disc disease and arthritis.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened, and to this extent the appeal is granted.


REMAND

As noted, the Veteran has argued he has a herniated disc and degenerative disc disease, and arthritis, which resulted from the 1982 incident with a dog.  He also has submitted evidence that this incident was the initial onset of continuing back pain and other symptoms. Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

A VA examination occurred in May 2008, and the examiner concluded that the Veteran did not have a chronic condition since service, although he acknowledged treatment in service and also noted the Veteran's history of back pain after handling a dog.  The examiner stated the Veteran did not have any complaints at separation.  The retirement examination in June 1997, however, noted a history by the Veteran of recurrent back pain of an unknown etiology since 1987, even though the service examiner also stated it was treated with Motrin with good results.  The examiner also stated he reviewed the medical evidence and there are no X-ray or EMG/NCS test results demonstrating a current condition.  As noted above, however, there was x-ray evidence of degenerative joint disease of the spine and an MRI revealed a herniated disc.  The VA examiner did not comment on or reconcile those results with his conclusions and opinions.  

The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the Veteran testified that Dr. R. M. Lieberman wrote a letter in 2010 that connected the Veteran's current back disabilities, diagnosed by Dr. Lieberman as lumbar spondylosis without myelopathy, lumbar facet syndrome, probable lumbar spinal stenosis, and lumbar radiculopathy, to service.  Dr. Lieberman's April 2010 report in the file notes the Veteran's history of injury to the back in service, but does not offer any opinion connecting his diagnoses to that incident or to service generally.  In addition, he refers to plans for further diagnostic work-up and treatment of the Veteran, but his records have not been associated with the file.  Accordingly, the Board has determined the Veteran should be afforded the opportunity to have Dr. Lieberman's records, including any opinions regarding the relationship of service to the Veteran's current back disabilities, associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain the records of Dr. R. M. Lieberman.  All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.  

2.  Obtain VAMC records from the Dover VAMC and any associated outpatient clinics from September 2009 to the present.  All attempts to obtain these records should be documented in the file.

3.  Provide the Veteran a VA examination for a low back disability. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. All pertinent symptomatology and findings must be reported in detail. A complete rationale for all opinions must be provided.

The examiner is asked to determine the diagnosis of the Veteran's back disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's back disability is related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically comment on the 1982 injury described by the Veteran where the Veteran tried to avoid a dog lunging at his face and that started the onset of pain and other symptoms.

The examiner is also asked to comment on the treatment for back pain noted in the service treatment records occurring in January 1982, January 1983, July 1986, December 1986, July 1992, September 1983, and the Veteran's complaint of recurrent back pain at the retirement examination in June 1997.

The examiner is also asked to comment on the cumulative effect of the Veteran's service as a handler of military working dogs, which included long hours of standing, walking, and many jolts and twists while handling or training military working dogs.  

The examiner is also asked to comment on the Veteran's evidence that he slipped and fell on ice in 1976 while cleaning kennels.  

The examiner is asked to comment on the history noted in service where the Veteran fell as a boy and the Veteran's testimony regarding the circumstances and severity of the fall.

The examiner is also asked to comment on the Veteran's civilian work accident in 2005 when he developed back pain after he fell on ice at his employer's parking lot.

If the examiner determines that a low back disability is related to service, the examiner is also asked to address the functional impact of the disability.

The examiner is advised that lay evidence of continuity of symptoms of arthritis after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current back disability, and if so, identify the other potential causes for the symptoms after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge. 

5.  After the development requested is completed, adjudicate the reopened claim for service connection for a back disability, de novo.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


